DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Group I (Claims 1, 5-10 and 13) in the reply filed on 12/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claim 14-17, 19-24, and 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2021.
4.	It is also noted that the applicants request rejoinder of non-elected process claims (see Page 2 of the Applicants’ Remarks filed 12/29/2021).  However, the request for rejoinder is moot since the instant claims are not deemed allowable for the reasons set forth below.  According to MPEP § 821.04 [R-3], “Rejoinder involves withdrawal of a restriction requirement between an allowable elected invention and a nonelected invention and examination of the formerly nonelected invention on the merits.”  Since no allowable subject matter is currently present, the applicants’ request for rejoinder is not granted at this time.

Response to Preliminary Claim Amendment dated 02/04/2020
5.	Claim 1 was amended to include the limitations “a filtration waste stream comprising a spent cake” and “the product is produced by a method comprising: (1) selecting the spent cake 
Written descriptive support for this amendment is also found at paragraphs [0011] and [0030] of applicants’ published application, i.e., US PG PUB 2020/0339428.
	Thus, no new matter is present at this time.

Claim Objections
6.	Claims 6-7 and 9-10 are objected to because of the following informalities:  
	As to Claims 6-7 and 9-10: The applicants are advised to add the term “also” after the claimed phrase “wherein the product”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

7.	Claims 1, 5-10, and 13 rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2011/0174732) in view of Wang (US 2010/0126388).
	As to Claims 1, 5-8 and 13: Lu et al. disclose diatomaceous earth products suitable for various applications, including plastic films (Paragraphs [0002] and [0068]).  According to Lu et al., the diatomaceous earth material in the diatomaceous earth products is generally known as a sediment enriched in biogenic silica in the form of siliceous skeletons (frustules) of diatoms (Paragraph [0003]), corresponding to the claimed diatom frustules.  Lu et al. disclose that these products comprise diatomaceous earth material (diatom frustules) reclaimed from spent filter cake (filtration waste stream), and are prepared from a process involving the steps of subjecting at least one diatomaceous earth material with at least one spent filter cake, followed by performing at least one thermal treatment (Paragraphs [0006] and [0019]-[0025]). 
	However, Lu et al. do not specify the d90 and L* brightness of their diatomaceous earth products as required by claims 1, 5, and 8.  They also do not specifically mention that their diatomaceous earth products also has a b* value recited in claims 6 and 7.
	Nevertheless, Wang teaches that heating diatomite (described as a sedimentary rock that comprises fossilized skeletons of diatoms) will result in diatomite composition having improved brightness or whiteness, i.e., L value of 80 or more (overlaps with the claimed L* brightness values of at least 91 and at least 94.3), b value of 3-6 (overlaps with the claimed b* value of 2.3-3.4), and d90 of 10-150 µm (overlaps with the claimed d90 of 25-50 µm and no more than 45.2 µm1) for film applications  (Paragraphs [0002]-[0003], [0016]-[0020] and [0032]-[0034]).  See 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to heat the diatomaceous earth material taught by Lu et al. to result in diatomite product having the presently claimed d90, L* brightness value and b* value for the purposes of obtaining desired brightness or whiteness properties for films as suggested by Wang. 
	As to Claims 9 and 10: These claimed properties would have naturally followed from the suggestion of Lu et al. and Wang since the product suggested by Lu et al. and Wang are identical or substantially identical to those claimed for the reasons set forth above.  See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”

Correspondence
8.	The prior art made of record, namely, Shiuh (US 5,656,568), and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The d90 recited in present claim 8 is interpreted as including 25-45.2 µm.